119 Ga. App. 556 (1969)
167 S.E.2d 613
FISHER, by Next Friend
v.
PIRTLE et al.
44358.
Court of Appeals of Georgia.
Argued April 9, 1969.
Decided April 17, 1969.
Walter V. Beasley, for appellant.
Eugene G. Partain, Richard H. Vincent, Powell, Goldstein, Frazer & Murphy, Jack M. McLaughlin, for appellees.
BELL, Presiding Judge.
At the hearing on the motion for summary judgment it was shown by the admission of third parties defendant and by application against the plaintiff of the holding in Moore v. Hanson, 224 Ga. 482 (1) (162 SE2d 429) that the plaintiff in this personal injury suit had previously *557 executed a covenant not to sue which fell within the provisions of Code Ann. § 56-408.1 (Ga. L. 1963, p. 643). See Aetna Casualty Co. v. Brooks, 106 Ga. App. 427 (127 SE2d 183), reversed by 218 Ga. 593 (129 SE2d 798), but revived by Ga. L. 1963, p. 643. Accordingly, this case is controlled adversely to the plaintiff appellant by Jackson v. Kight, 117 Ga. App. 385 (160 SE2d 668) and Fillingame v. Cook, 119 Ga. App. 140 (166 SE2d 440).
Judgment affirmed. Eberhardt and Deen, JJ., concur.